DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                       STIRLING HOMES, LLC,
                             Appellant,

                                    v.

    THE RESIDENCES ON HOLLYWOOD BEACH CONDOMINIUM
                    ASSOCIATION, INC.,
                        Appellee.

                             No. 4D17-2552

                             [April 19, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Marina Garcia Wood, Judge; L.T. Case No. 15-18171
CACE 18.

  Michael Heidt of the Law Office of Gable & Heidt, Hollywood, for
appellant.

  Carolina Sznajderman Sheir and Darrin Gursky of Gursky Ragan, P.A.,
Miami, for appellee.

PER CURIAM.

  Affirmed.

GERBER, C.J., DAMOORGIAN and KLINGENSMITH, JJ., concur.

                         *          *           *

  Not final until disposition of timely filed motion for rehearing.